Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 depends on rejected claim 14.  Accordingly, the claim 23 not been further treated on the merits.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13, 18-19, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0188388 to Boso et al. in view of U.S. Pub. No. 2006/0080778 to Chambers.  
Claim 1, 25, and 27,  Boso discloses an air mattress 14 comprising a first sheet 20 defining a first exterior surface of the air mattress; a second sheet 30 defining a second exterior surface of the air mattress; a sidewall having a first portion sealingly connected to a periphery of the first sheet and a second portion sealingly connected to a periphery of the second sheet, the first sheet, the second sheet and the sidewall all being substantially air impermeable and cooperating to define a substantially sealed 
a resiliently deformable intermediate layer 19 disposed between the upper sheet and
the lower sheet and cooperating with the upper and lower sheets to define a volume of the breathable interface material, whereby the breathable interface material is capable of facilitating air flow from the upper sheet through and around the volume [0041]-[0045].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a breathable overlay as taught by Chambers yielding predictable results that improve airflow under a person on the support of Boso [0003].
Claim 2, Boso, as modified, discloses the air mattress wherein the breathable material  of Chambers comprises a 3D mesh material in which the resiliently deformable intermediate layer comprises a mesh of generally parallel filaments disposed between and respectively connected to the upper and lower sheets of the breathable interface material [0041]-[0045].
Claim 3, Boso, as modified, discloses the air mattress wherein Chambers further discloses the upper sheet of the breathable material comprises an interconnected

Claim 4, Boso discloses the air mattress wherein increasing the density of the fibers will increase the support strength [0044], but is silent to the filaments being made from a semi-rigid material.   Selecting from a plethora of known materials is considered an obvious modification and selecting filaments made from a semi-rigid material would yield predictable results that increase the strength without decreasing the airflow or resiliency in the mattress of Boso.  
Claim 5-7, Boso discloses the air mattress wherein the filaments are distributed substantially evenly throughout the area of the upper and lower sheets of the breathable interface material thereby capable of providing a resilience per unit area which allows the breathable interface material to remain at least partially expanded, but is silent to the pressures between about 1.5 psi and about 8 psi, the filaments having a diameter between 0.0014 inches and 0.0031 inches and a density between 1600 filaments
and 2500 filaments per square inch, a thickness between 1/8 inch and 1/2 inch.  Selecting a range of values for the mattress of Boso is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select the range of values as stated above yielding predictable results that provide an equivalent supporting characteristics to the mattress of Boso.  
Claim 10, Boso discloses the air mattress, further comprising a valve 34 and a pump 16 integrated into the sidewall and operable to inflate and pressurize the substantially sealed inflatable chamber (fig. 4).

Claim 13, Boso discloses the air mattress, but is silent to the chamber retaining pressurized air at 80% of an initial pressurization for a period of 8 hours.  Selecting a range of values for the pressurization of the inflatable chamber is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select the range as state above yielding predictable results that provide an equivalent pressurization for the inflatable chamber of Boso.  
Claim 18, Boso discloses the air mattress, wherein the first sheet of the air mattress is an upper sheet and the second sheet 30 is a lower sheet, the breathable interface material disposed on the upper sheet to form a sleeping surface of the air mattress, the lower sheet forming a ground-contacting surface (fig. 4).
Claim 19, Boso, as modified, discloses the air mattress, wherein Chambers further discloses the first exterior surface of the first sheet includes a plurality of channels formed as longitudinal voids built into the shape of the first sheet, the longitudinal voids sized and configured to allow air currents to flow underneath the breathable interface material (fig. 1).





Claims 8-9, 20-22, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2003/0188388 to Boso et al. in view of U.S. Pub. No. 2006/0080778 to Chambers, and further in view of U.S. Pub. No. 2013/0230671 to Lin et al.  
Claim 8-9, 20, 28, Boso discloses the air mattress, but is silent to tensioning structures.  Lin discloses a plurality of tensioning structures 3 having upper and lower ends welded to the internal surfaces of upper and lower sheets (1, 2) comprising
a plurality of weld strips 31 attaching upper and lower ends of tensile strands 32 and welded to the sheets of the air mattress 10.  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ tensioning structures as taught by Lin yielding predictable results that maintain inflatable surfaces of Boso in a desired geometric arrangement when the mattress is pressurized [Abstract].
Claims 21 and 29, Boso, as modified, discloses the air mattress, but is silent to the
channels being between 0.1 inches and 1.5 inches deep.  Selecting a range of values for the depth of the channels is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to employ the range as stated above yielding predictable results that provide an equivalent support characteristics for the mattress of Boso.  
Claims 22 and 30, Boso, as modified, discloses the air mattress, wherein the
channels of Lin run the entire lateral extent of the first exterior surface of the first sheet, such that the channels are open at the periphery of the first sheet (fig. 2).



Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
U.S. Pub. No. 2003/0188388 to Boso et al. in view of U.S. Pub. No. 2006/0080778 to Chambers, and further in view of U.S. Pat. No. 6,966,090 to McClintocket al.
Claims 16-17, Boso discloses the air mattress, but is silent to a zipper or the pillow top being sewn.  McClintocket discloses a zipper 15 connecting a periphery of an interface material defined by a pillow top 6 to a frame of an air mattress or the pillow top being sewn (col. 5 lines 4-7).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a zipper or sewing yielding predictable results that provide an equivalent and alternative means to attach the pillow top to the air mattress of Boso.  




Allowable Subject Matter
Claims 15, 24, 26, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673